Bureau of Justice Assistance (BJA)
John R. Justice (JRJ) Grant Program FY 2017
Frequently Asked Questions (FAQs)
(Revised 8/10/2017)

1) If a state or territory, including the District of Columbia, does not have public
defenders that are eligible, as defined by the statute, to apply for John R. Justice
(JRJ) funds, is such state still eligible to administer the JRJ grant program?
A state or territory, including the District of Columbia, without eligible public defenders may
still apply for JRJ funding. If a state does not have eligible “public defenders” (as defined by
the JRJ statute) that state’s loan repayment disbursements will go to state and local
prosecutors, by default. Please note that such practice is a technical violation of the JRJ
Program’s “equal allocation” requirement. States should note that certain federal public
defenders are eligible beneficiaries under the JRJ statute. Every state has full-time federal
public defenders who practice within that state. Thus, the absence of eligible state or local
“public defenders” will not, in and of itself, absolve the state from meeting the equal
allocation requirement.
As described in the JRJ solicitation, in order to waive the equal allocation requirement, a
state will need to submit a waiver request with its application. To be considered, such waiver
request must document the structure of the state’s public defender system and clearly
outline why it will be unable to meet the “equal allocation” requirement. Requests for waivers
of this requirement will be granted only at the discretion of the BJA Director.
2) Are individuals who are elected prosecutors or public defenders eligible for the JRJ
program?
No. Although the statute does not specifically prohibit the awarding of JRJ funds to elected
officials (assuming they otherwise would qualify as an eligible beneficiary), BJA, in its
discretion, has determined that policy and ethical considerations preclude elected officials
from being eligible. This prohibition does not extend to persons who hold elected offices
other than as a prosecutor or public defender (e.g., city council member status unrelated to
prosecutor/public defender position), provided: (1) a reasonable person could conclude that
the individual’s elected status did not form a basis for their selection for JRJ benefits; (2) that
the person did not use their office to influence a decision pertaining to the application; and
(3) that the person’s obligations to his/her elected office do not interfere with the fulfillment of
the JRJ service obligation.
3) Has BJA administered the JRJ grant program prior to this year?
Yes. This is the seventh year that BJA is administering the JRJ grant program. BJA first
administered the program in 2010.
4) What amount of JRJ funding will each state receive?
The state and territory funding allocation list can be found on the JRJ page of the BJA web
site at: www.bja.gov/ProgramDetails.aspx?Program_ID=65.

5) How much money from the JRJ allocation can each state spend on administrative
costs?
Each state can spend no more than 10 percent of their total allocation on administrative
costs. This includes all other budget line items other than tuition reimbursement costs.
Please refer to OJP’s financial guide for further information on allowable costs
(www.ojp.usdoj.gov/financialguide/index.htm).

6) Can a designated state agency contract with a private non-profit organization to
manage the JRJ program?
Yes, a designated state agency may contract with a private non-profit organization to
manage the JRJ program so long as the cost of such contract does not exceed 10 percent
of the state’s allocation. No more than 10 percent of a state’s total allocation of JRJ funds
may be spent on administrative costs.
7) Will BJA extend the application deadline upon request if a designated state agency
requires additional time?
BJA encourages all states to submit their applications in a timely fashion and has attempted
to provide a reasonable application period, in an effort to allow for the completion of a quality
application.

8) What additional information, other than the designation, is a state required to submit
as part of its application?
Each application year, the Governor of each state or territory, and the Mayor in Washington,
D.C., must submit a letter designating a state agency to administer the JRJ program. Once
the Governor has designated such agency, that Governor-designated agency must submit
an application for JRJ funds. The JRJ state solicitation is available at:
www.bja.gov/ProgramDetails.aspx?Program_ID=65.
BJA expects to close the FY 2017 application period at 8:00 pm Eastern Standard Time on
Tuesday, September 5, 2017, and designated agencies must submit an application
before such time to receive the allocated JRJ funds.
9) How does a prosecutor or public defender apply for JRJ student loan repayment
benefits?
Prosecutors or public defenders who are interested in learning about, and/or applying for,
JRJ loan repayment benefits should contact the state agency that has been designated by
its Governor to administer the JRJ program. Governor-designated state agencies along with
contact information can be found at: www.bja.gov/Funding/JRJStateAgencies.pdf.

10) What is the award start and end date?
2

Start date: October 1, 2017
End date: September 30, 2018

11) How are the funds disbursed to the Governor-designated state agency and who will
handle the individual loan repayment?
Funds are disbursed in the beginning of the award once a financial clearance is granted and
all withholding special conditions are sufficiently complied with. BJA will make a one-time
allocation of funds to the Governor-designated state agency. The individual loan repayments
will be handled directly by the Governor-designated state agency.
12) Are there limitations regarding the number of years an attorney has been practicing?
There are no statutorily- or BJA-imposed limitations regarding the number of years an
attorney must practice before becoming eligible to apply for loan repayment benefits. The
states, however, have the discretion to impose such a limitation if they so choose.
13) Is there a suggested means of determining the “cost of living adjustment” for
applicants, as required for the plan to select the “least able to pay” within the entire
applicant pool?
The Governor-designated state agency has discretion on determining the “cost of living
adjustment” for applicants. We encourage states to work with their Department of Labor to
determine the appropriate formula and make adjustments, if necessary, for any increases in
the cost of living.
14) What is considered full-time employment for the purpose of this solicitation?
Full-time employment is considered “not less than 75 percent of a 40 hour work week” for
the purpose of this program.

15) Does a person have to be employed full-time at the time of selection to be eligible?
Not necessarily, but an applicant must be a “full-time employee” of a state or unit of local
government (in the case of “prosecutors) or a “full-time employee” of a state, unit of local
government, qualifying non-profit organization (under 42 U.S.C. §3797cc-21(b)(2)(B)(ii)) or
qualifying full-time federal defender (under 42 U.S.C. § 3797cc-21(b)(2)(B)(iii)) prior to actual
receipt of benefits.
16) Are attorneys who handle appellate-level criminal or juvenile delinquency case work
eligible for this program?
Yes, provided they otherwise meet the definition of a full-time “prosecutor” or “public
defender” under the statute (and the solicitation and guidelines).
3

17) Are attorneys who handle an exclusively civil caseload, such as civil forfeiture or
dependency cases, eligible for this program?
No.
18) Are loans that were purchased or sold by the original holder eligible for payment?
Loans purchased or sold by the original holder are eligible for payment, assuming the other
conditions of the statute (and the solicitation and guidelines) are met. The requester must
submit proof that the original loan qualified under the JRJ statute.
19) May the designated state agencies issue co-payment of the loan repayment award
jointly to the beneficiary and the lender?
No. The statute clearly provides only for "direct payments on behalf of a borrower to the
holder of [the qualifying] loan." SAAs should issue their checks only by direct payment to the
lenders, in accordance with the statute.

20) May a designated state agency use “salary” rather than “gross or net income” in
determining which applicants have the least ability to repay their loans?
Yes. A state may use an applicant’s salary instead of gross or net income. Page 6 of the
JRJ solicitation, under “State Compliance with Statutory Requirements” reads: “States may
use their own discretion in identifying a methodology that best identifies a person’s ability to
repay their loans; however, at a minimum, this plan should include an assessment of the
following…” As this language suggests, states are given discretion and flexibility to identify
the appropriate factors to determine “the least ability to repay.” BJA is relying on these
agencies to apply their knowledge and expertise to determine such formula. In the future,
should a best practice be determined, BJA will provide additional guidance on the “least
ability to repay.”
21) How is “spouse” defined for the purposes of JRJ?
A state should defer to its own state law definitions of the term, or otherwise use its
discretion in defining this term.

22) In determining which applicants have the least ability to repay their loans, if an
applicant is married, must a state agency use “household income”?
A state may, but is not required to do so, and should use its discretion in making this
determination.

23) Are there tax consequences associated with receipt of JRJ benefits?

4

The Bureau of Justice Assistance does not provide legal advice on possible tax
obligations resulting from receipt of JRJ benefits. The following is provided for
informational purposes only. Beneficiaries of JRJ Student Loan Repayment Program
benefits remain personally responsible for, and should consult with their tax advisors
for advice on, any tax obligations resulting from benefits paid on their behalf.
As a courtesy to JRJ beneficiaries and state administering agencies, BJA has requested
information from the Internal Revenue Service (IRS) that may be helpful to beneficiaries and
JRJ state administering agencies (SAAs) in determining tax consequences of JRJ benefits.
The IRS provided a response to that request and a copy of both the inquiry and response
are available on our web site at: www.bja.gov/ProgramDetails.aspx?Program_ID=65.

24) Whether employees of Public Defender Service (PDS) in the District of Columbia
qualify as “public defenders” as that term is defined under the John R. Justice statute
(42 U.S.C. 3797cc-21(2).
The statute defines “public defender” to mean an attorney who—
(A) is continually licensed to practice law; and
(B) is—
(i) a full-time employee of a State or unit of local government who provides legal
representation to indigent persons in criminal or juvenile delinquency cases (including
supervision, education, or training of other persons providing such representation);
(ii) a full-time employee of a nonprofit organization operating under a contract with a State or
unit of local government, who devotes substantially all of the employee’s full-time
employment to providing legal representation to indigent persons in criminal or juvenile
delinquency cases (including supervision, education, or training of other persons providing
such representation); or
(iii) employed as a full-time Federal defender attorney in a defender organization established
pursuant to subsection (g) of section 3006A of Title 18, that provides legal representation to
indigent persons in criminal or juvenile delinquency cases. (Emphasis added).
The Omnibus Crime Control and Safe Streets Act of 1968, of which the John R. Justice
statute is an amendment, defines (in relevant part) “unit of local government” at 42 U.S.C.
3791(a)(3)(D) to mean “for the purposes of assistance eligibility, any agency of the
government of the District of Columbia or the Federal Government that performs law
enforcement functions in and for—(i) the District of Columbia. . . .” Therefore, for purposes of
the John R. Justice Loan Repayment Program (JRJLRP), as an entity providing a law
enforcement function in the District of Columbia (public criminal defense legal services),
PDS should be considered a “unit of local government,” and otherwise eligible employees of
PDS should be considered for eligibility as beneficiaries if they are full-time employees of
PDS who also provide “legal representation to indigent persons in criminal or juvenile
delinquency cases (including supervision, education, or training of other persons providing
such representation.”

5

25) Once awards are made, how will money be disbursed to the state agencies?
States will be able to access their award via a draw down, not in a lump sum.
26) Is a person eligible if their loan is “past due,” but still reported as in a payment
status? Is a person eligible if their loan is in a “deferment” or “forbearance” status?
The JRJ statute authorizes a program by which direct payments are made to the holder of a
qualifying loan on behalf of an eligible beneficiary (borrower) who is not in default on a loan
for which the person seeks forgiveness. The term “default” is understood to have the same
definition as it does under the applicable provisions of the beneficiary’s loan agreement with
his/her lender. Therefore, in reviewing applications, SAAs should confirm that the lender
does not consider the applicant to be in a “default” status. Any individual who is considered
by their lender to be in “default” status at the application stage should not be selected for
JRJ benefits.
During the course of the service agreement, SAAs should require periodic certifications by
the beneficiary (borrower) and/or lender to ensure that the beneficiary (borrower) is not, and
has not been, in a “default” status and therefore has maintained his/her eligibility for JRJ
benefits. The terms of the qualifying loan will control: if “past due,” “deferment,”
“forbearance” or another similar status is not the equivalent of a “default” under the terms of
the qualifying loan, then neither will it disqualify the person from eligibility under the JRJ
statute. Beneficiaries are required, under the terms of the service obligation agreement, to
notify their SAA of a “default” status. Failure to do so will be considered a breach of the
service obligation agreement. SAAs should notify their BJA grant managers upon notice of a
beneficiary in “default” status.
27) When does the service obligation begin?
Ordinarily, the effective date of the beneficiary’s obligation to remain employed for 3 years
as a qualifying “prosecutor” or “public defender” begins on the date that the beneficiary first
enters into duty (as such qualifying “prosecutor” or “public defender”) after executing the
service obligation agreement. The effective date of any service agreement subsequently
entered into by the beneficiary (pursuant to 42 U.S.C. §3797cc-21(e) (“Additional
agreements”)) will be the day following the expiration of the prior service obligation.
Beneficiaries may not credit any service as a public defender or prosecutor prior to
execution of the agreement toward the service obligation.

28) I’ve signed multiple service agreements under my original 3 year service agreement.
Do these service agreements add compounded service time?
Through the first 3 years of the program, JRJ beneficiaries have been subject only to one
JRJSLRP Service Agreement, executed at the time that the JRJ beneficiary first entered into
the JRJ program. BJA is aware that, in certain cases, some JRJ beneficiaries have been
asked to, and have subsequently signed, additional JRJSLRP Service Agreements even
though the date of said execution occurred within the original 3-year term of the JRJ
beneficiary’s obligation of service. Such subsequent “agreements” should not be understood
to extend the original term of the service obligation, but rather serve as a reaffirmation and
6

acknowledgement of the original signed agreement and its terms and conditions. State JRJ
administering agencies are now required to use Appendix D to the John R. Justice program
application guidance (“John R. Justice Student Loan Repayment Program (JRJSLRP)
Service Agreement Acknowledgment of Benefit” form) as evidence of such reaffirmation and
acknowledgment.
29) Is a beneficiary obligated to enter into a new service agreement of 3 years in addition
to, and upon completion of, the initial 3-year service commitment if that person is
selected again by the JRJ SAA?
Pursuant to the statute (42 USC 3797cc-21(e)(2)), the period of any new term of service
obligation would have to be determined on a case-by-case basis. Beginning in fiscal year
2013, any JRJ beneficiary who enters into a JRJSLRP Service Agreement – Secondary
Term of Service (Appendix C to the JRJSLRP program application guidance) (i.e., an
additional year or years of service after the original 3-year term has been satisfied), will
agree to extend the beneficiary’s term of service obligation by the period of time expressed
therein, in exchange for the receipt of additional JRJ benefits.
30) Does the service agreement permit the Department of Justice to collect more than the
principal amount of the award if the terms of the service agreement are not satisfied?
In the event of a breach of the service obligation agreement, a principal sum equal to the
amount that the beneficiary is required to repay to the Department of Justice “shall be
recoverable by the Federal Government” from the beneficiary (or the beneficiary’s estate, if
applicable) by such methods as provided by law for the recovery of amounts owed to the
Federal Government. The foregoing should not be understood to preclude the Federal
Government from recovering any interest that may be owed in the collection of a debt.

31) How should a JRJ Recipient in repayment status repay the financial obligation
they’ve incurred under the terms of their signed JRJ Student Loan Repayment
Program (SLRP) Service Agreement?
Consistent with the terms of the JRJ SLRP Service Agreement, JRJ recipients are required
to inform their JRJ state administering agency of their separation from a qualified position of
employment and the status of their repayment. A payment in the total amount of the JRJ
Student Loan Repayment benefits that have been made on behalf of the JRJ recipient must
then be sent to the Office of Justice Programs (OJP) Office of the Chief Financial Officer
(OCFO) with a notation of the applicable Grant Number(s) from which the funds were
derived, reflecting the separate amount from each grant, at the following address:
U.S. Department of Justice, Office of Justice Programs
Office of the Chief Financial Officer (Attn: Accounting Control Branch)
810 Seventh Street, N.W.
Washington, DC 20531
A note should be stapled to the check with the award number(s) and amount(s) awarded
from each award for which the JRJ Beneficiary did not meet their term obligations.
7

32) What if a JRJ beneficiary in repayment status is unable to repay the full sum of their
received JRJ benefits within a certain timeframe?
Once a JRJ recipient has been determined to be in a “repayment status,” such information
will be communicated to BJA by the SAA. The Office of Justice Programs’ Office of the
Chief Financial Officer (OJP’s OCFO) will receive a list of exiting recipient(s) from the SAA
through JEFS secure site on a quarterly basis. The OJP’s OCFO will coordinate with BJA to
determine which existing recipient(s) in the repayment status matter will refer to the U.S.
Department of Treasury via Centralized Receivables Service (CRS). Acting on behalf of
OJP, the CRS is a collection service provided by the U.S. Department of the Treasury. The
OJP’s OCFO will refer the existing recipient(s) in repayment status that is non-complaint in
repaying the debt within 2 business days of receiving the list of existing recipient(s) from the
SAA. The U.S. Department of the Treasury via CRS automatically generate and mails an
invoice with due process notifications to the debtor. The U.S. Department of the Treasury
via CRS begins to apply interest and collection fees in addition to the principal amount owed
30 days after the invoice and due process notification is mailed. The U.S. Department of the
Treasury via CRS may arrange for a repayment plan for debtors up to 3 years. If the debtors
are not responsive within 65 days after the invoice and due process notification is mailed,
CRS refers the case to Treasury Cross-Servicing (FedDebt) for further collection actions.
For more information, please reference the JRJ Roles and Responsibilities document at
www.bja.gov/ProgramDetails.aspx?Program_ID=65

33) *UPDATE* Can a JRJ recipient in “repayment status” arrange for a payment plan?
Acting on behalf of OJP, the U.S. Department of the Treasury via CRS may arrange for a
repayment plan for debtors up to 3 years.
34) *UPDATE* How long does a JRJ recipient in “repayment status” have before the
outstanding debt is referred to the U.S. Treasury Department for collection?
Acting on behalf of OJP, the CRS is a collection service provided by the U.S. Department of
the Treasury. The U.S. Department of the Treasury via CRS collects OJP outstanding debt.
The OJP’s OCFO will receive the existing recipient(s) list in repayment status from SAA and
coordinate with BJA to determine which existing recipient in the repayment status will be
refer to the U.S. Department of the Treasury via CRS. Upon making the determination, the
OJP’s OCFO will refer the debt to the U.S. Department of the Treasury via CRS within 2
business days of receiving the existing recipient(s) list in repayment status. Debt disputes
should be followed by a request for waiver as described in FAQ number 41 below. In the
event such period expires without the total sum of JRJ benefits being repaid by the debtor or
appropriate dispute, OJP’s OCFO will immediately refer the remaining debt to Treasury via
CRS. If the debtors are not responsive within 65 days after the invoice and due process
notification is mailed, CRS refers the case to Treasury Cross-Servicing (FedDebt) for further
collection actions. For more information, please reference the JRJ Roles and
Responsibilities document at www.bja.gov/ProgramDetails.aspx?Program_ID=65

35) Can a beneficiary hold some of the grant award to pay any tax liability rather than
have all of these funds apply to repayment of a qualifying loan?
8

No. As an initial matter, the JRJ loan repayment benefits may not be paid directly to a
beneficiary. Per 42 U.S.C. §3797cc-21(c), payments are to be made directly to the holder of
the loan (i.e., the lending institution) for the benefit of the borrower. Furthermore, the statute
specifically authorizes repayment of loan obligations, not tax obligations of a beneficiary.
The beneficiary remains liable for their loan debt and for any late fees assessed by their
lender. The JRJ program is intended as a supplement to, not a substitute for, each
beneficiary’s individual loan payments.
36) Will JRJ funds be available in FY 2018?
A FY 2018 general appropriation for activities of the Department of Justice has not been
passed by Congress or approved by the President. Information about future funding will be
posted when available.
37) How will the JRJ grant program affect funding through the Public Service Loan
Forgiveness (PSLF) program?
While the publicity of the availability of other federal student loan repayment plans (e.g., the
Income-Based Repayment (IBR), Public Service Loan Forgiveness (PSLF), and other
available loan repayment assistance programs (LRAPs)) is obviously encouraged, BJA also
endorses coordination by JRJ administering agencies (to the greatest extent possible) of
such programs to promote the optimum benefit to the recipient. The following provides an
example of how lump sum payments and monthly payments of JRJ benefits may interplay
with the PSLF program and may provide an opportunity to improve coordination:
It is BJA’s understanding that in order to be eligible for the PSLF program, a borrower must
make 120 “separate, monthly” payments. When a loan servicer receives a lump sum
payment – which is to say, a payment in excess of what the borrower is obligated to pay for
the month – the loan servicer assumes that the excess, while immediately applied to reduce
outstanding interest and principal on the loan, is intended to cover future installments. When
future installments are satisfied, the borrower is no longer obligated to make monthly
payments for the number of months for which the installment has been fully satisfied. BJA
understands that this may present two problems for individuals who receive both JRJ and
PSLF benefits:
•
•

The first is that the lump sum payment, while satisfying more than one month’s payment
obligation, is not a “separate payment”. Therefore, it can only count as “one” PSLF
payment.
The second problem is that, by removing the borrower’s obligation to make future
monthly payments, the borrower cannot, for those months, make a “monthly payment” in
some cases – even if the borrower voluntarily remits money.

The second problem can be remedied by providing application of payment instructions with
the payment. Specifically, the payor/borrower could state that s/he does not intend to apply
the excess toward future installments, which will ensure that the borrower continues to be
obligated to make future payments over subsequent months. Each loan servicer should
provide, on the billing statement, information regarding how the borrower/payor is to provide
payment instructions. Therefore, JRJ recipients may be advised (in order to maximize the
9

amount of credit they may receive from PSLF program while working in employment that
also entitles them to JRJ program benefits) to provide special payment instructions
associated with their JRJ Program award. Borrowers should also be able to provide these
instructions for a payment that has already been applied, provided that it is done promptly
after the payment is applied.
This example is provided solely for illustrative purposes and should not be construed as
financial advice. All grantees and beneficiaries should independently consult with the U.S.
Department of Education (and/or other sources) to learn how receipt of JRJ benefits may
affect awards through the Public Service Student Loan Forgiveness Program.
Law school, state-based, and employer-based Loan Repayment Assistance Programs
(LRAPs) have individual policies regarding the effect of receiving benefits from other LRAPs
(which may include JRJ benefits in some cases). Applicants are encouraged to contact the
LRAP administrators of the programs in which they participate to determine whether JRJ
benefits influence eligibility or award amount.
38) Should SAAs evaluate the percentage of eligible loans contained in a consolidated
loan?
The SAA has a certain degree of discretion in determining an applicant’s ability to repay
his/her loan. As indicated in the program application guidance, the SAA may (but is not
required to) consider other loan obligations in the criteria used to make this assessment,
and in doing so, may elect to consider the ratio of eligible loans to an applicant’s total loan
debt, including consolidated loans.
39) Why is there a difference in the de minimis base amount of funding for some JRJ
Administering Agencies to distribute?
To ensure an equitable distribution of funding and optimize the amount of funding utilized to
attract and retain qualified prosecutors and public defenders, BJA, in previous noncompetitive fiscal years, reduced the de minimis base award amount for states with a
population equal to or less than 500,000 persons.
40) *UPDATE* What responsibility does the Governor-Designated JRJ Administering
Agency have to cooperate with BJA in the administration of JRJ awards?
The Governor Designated JRJ Administering Agency, by accepting this award, agrees to
abide by and comport with all requirements, applicable definitions, and conditions of the
authorizing statute (42 U.S.C. 3797cc-21) and any related regulations or other guidance
promulgated by the Department of Justice including, but not limited to, applicable award
special conditions and has a fiduciary responsibility to administer and account for the grant
award funds. Furthermore, the Governor-Designated JRJ Administering Agency is under a
continuing and ongoing obligation to self-report to BJA any material instances of noncompliance with these programmatic and statutory requirements. Each JRJ agency should
complete the JRJ Verification form(s) and JRJ Student Loan Repayment Program Service
Agreement on the schedule determined by BJA. Additionally, JRJ Administering Agencies
are also required to report in the Justice Enterprise File Sharing (JEFS) system on
10

beneficiaries in an “Exited/Repayment” status on a quarterly basis (January 30th, April 30th,
July 30th, and October 30th). For more information, please reference the JRJ Roles and
Responsibilities document and John R. Justice (JRJ) Grant Student Loan Repayment
Program Quick Reference for Reporting Recipients in Exited/Repayment Status at
www.bja.gov/ProgramDetails.aspx?Program_ID=65.
41) *UPDATE* What is the process for requesting a waiver of the repayment of JRJ funds
for exiting recipients who are within the terms of the JRJ Student Loan Repayment
Program Service Agreement?
Waiver requests may be submitted via email at the dedicated mailbox: jrjwaiver@usdoj.gov
also found at www.bja.gov/ProgramDetails.aspx?Program_ID=65. A copy of your emailed
waiver request with all supporting documents should also be mailed to the Centralized
Receivables Service (CRS) if/when they make collections outreach to you.
Waiver requests should include:
i) A sworn statement, made by the recipient (requestor) under penalty of perjury,
certifying and attesting to the truthfulness and accuracy of the information provided,
in the form of an one (1) page Word document that includes an explanation for the
waiver request;
ii) Attached applicable supporting documentation, including any documentation in
support of the waiver request received from the State JRJ Administering Agency.
42) *UPDATE* Is a John R. Justice beneficiary eligible to continue receiving JRJ benefits
from their state of origin if they attain an eligible position in a different state?
If, after receiving any JRJ benefit, a current John R. Justice (JRJ) beneficiary changes their
state of employment that individual will no longer be eligible to continue to receive JRJ
benefits from the original award-making state. The original state should deem that individual
no longer eligible to receive continued benefits and furthermore classify the individual in an
exited/repayment status. Under such circumstances, the individual, if s/he plans to remain
employed in an otherwise eligible position as a public defender or public prosecutor (albeit
in a different state) for the remaining duration of his/her JRJ Student Loan Repayment
Service Agreement, may request a waiver of repayment and/or apply for continued JRJ
benefits through the designated agency in the state of their new employment; however,
selection for continued JRJ benefits will not be guaranteed by the new state of employment.

11

